Action by the infant plaintiff to recover damages for personal injuries suffered as a consequence- of having been struck by a truck operated by appellant Bruno and owned by appellant DePaolo; and companion action by the infant’s father for expenses and loss of services. Judgment in favor of plaintiffs unanimously affirmed, with costs. Appellants raised but one contention — that no negligence on their part was shown. This narrows the scope of the appeal to an inquiry as to whether the evidence, when viewed in the light most *878favorable to plaintiffs, established negligence on the part of appellants. On that basis the jury was free to find that appellants’ truck was negligently on the wrong side of the road; that such negligence was a proximate concurring cause of the injuries suffered by the infant plaintiff; and that there was ample space to the north, beyond the catch basin barrier, into which appellants’ truck could have been turned and kept in the right lane of traffic. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ. [See post, p. 906.]